                           Case 1:18-cv-03864-ELH Document 32 Filed 06/11/19 Page 1 of 4



                                                IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF MARYLAND

                       TARA GRIM                                            *

                                       Plaintiff,                           *   Case No.: 1:18-cv-3864-ELH

                                 v.                                         *

                       BALTIMORE POLICE DEPARTMENT, et, al.                 *

                                                                            *
                                       Defendants.
                                                                            *

                       *         *     *       *      *      *       *      *       *      *      *       *      *

                                           MOTION FOR ATTORNEY’S FEES AND EXPENSES

                                 COMES NOW Plaintiff, Tara Grim, by and through undersigned counsel, hereby

                       moving this Court to Order that Defendant Marcos pay fees and expenses under Federal Rule of

                       Civil Procedure 4(d)(2). In support thereof, counsel states the following upon information and

                       belief:

                            1. Plaintiff requested that Defendant Marcos Paul waive of service.

                            2. Defendant Marcos Paul failed to sign and return the waiver without good cause.

                            3. Under Fed. R. Civ. Pro. 4(d)(2), Defendant Paul should be sanctioned for his failure to

                       avoid unnecessary expenses and required to pay costs and reasonable expenses.

                                                                     Respectfully Submitted,
                                                                     DOWNS COLLINS, P.A.

                                                                     _____/s/_______________________
                                                                     Jason G. Downs, Esquire
                                                                     Bar No. 29575
                                                                     20 South Charles Street, Suite 901
                                                                     Baltimore, Maryland 21201
DOWNS COLLINS, P.A.
20 S. Charles Street                                                 O: (410) 462-4529
Suite 901                                                            jason@downscollins.com
Baltimore, MD 21201
O: (410) 462-4529
F: (410) 995-7200
                           Case 1:18-cv-03864-ELH Document 32 Filed 06/11/19 Page 2 of 4



                                               IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF MARYLAND

                       TARA GRIM                                             *

                                      Plaintiff,                             *   Case No.: 1:18-cv-3864-ELH

                               v.                                            *

                       BALTIMORE POLICE DEPARTMENT, et, al.                  *

                                                                             *
                                      Defendants.
                                                                             *

                       *       *      *       *       *       *      *       *       *       *      *       *        *

                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S
                                       MOTION FOR FEES AND EXPENSES

                               It is undisputed that “[i]f a defendant located within the United States fails, without good

                       cause, to sign and return a waiver requested by a plaintiff located within the United States, the

                       court must impose on the defendant: (A) the expenses later incurred in making service; and (B)

                       the reasonable expenses, including attorney’s fees, of any motion required to collect those

                       service expenses.” Fed. R. Civ. P. 4(d)(2). Here, Defendant Paul had “a duty to avoid

                       unnecessary expenses of serving the summons. Fed. R. Civ. P. 4(d)(1). “To facilitate that duty, a

                       plaintiff may ‘notify such a defendant that an action has been commenced and request that the

                       defendant waive service of a summons.’ Fed. R. Civ. P. 4(d)(1). To further push defendants

                       along in avoiding unnecessary expense, ‘Rule 4(d) uses the carrot as well as the stick.’ 4A

                       Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. Civ. § 1092.1 (4th ed.). If a

                       defendant agrees to waive service it has more time to respond the complaint, see Fed. R. Civ. P.

                       4(d)(3), but if a defendant does not agree to waive service it must pay the aforementioned
DOWNS COLLINS, P.A.
20 S. Charles Street
Suite 901              ‘unnecessary expense’ of the plaintiff’s efforts to effect service, unless the defendant can show
Baltimore, MD 21201
O: (410) 462-4529
F: (410) 995-7200
                           Case 1:18-cv-03864-ELH Document 32 Filed 06/11/19 Page 3 of 4



                       ‘good cause’ for failure to waive, see Fed. R. Civ. P. 4(d)(2). United States Equal Employment

                       Opportunity Commission v. Phase 2 Investments Inc., 2018 WL 826526, at *4 (D. Md. Feb. 12,

                       2018).

                                Here, Plaintiff requested that Defendant Paul waive service. See Dkt. Entry 14.

                       Defendant Paul did not waive formal service.1 To date, the fees and expenses steming from

                       Defendant Paul’s refusal to waive service are as follows:

                       $270.00 – Legal Papers
                       $13.95 – Certified Mail Fee
                       $100.00 – Ruppert Agency LLP
                       $197.5 – half hour of attorney’s fees for drafting Notice of Lawsuit
                       $1,185.00 – three hours of attorney’s fees for drafting the instant Motion

                                                                              Respectfully Submitted,
                                                                              DOWNS COLLINS, P.A.


                                                                              _____/s/_______________________
                                                                              Jason G. Downs, Esquire
                                                                              Bar No. 29575
                                                                              Tiffani S. Collins, Esquire
                                                                              Bar No. 29274
                                                                              20 South Charles Street, Suite 901
                                                                              Baltimore, Maryland 21201
                                                                              O: (410) 462-4529
                                                                              jason@downscollins.com
                       June 11, 2019

                       1
                        Attorney Christopher Jeffries has been involved in discussions regarding this case since February 26, 2019 when
                       the Baltimore City Law Department sent an email asking for consent to file a Consent Motion to Extend Time for
                       Filing Answer. Subsequently, undersigned and Mr. Jeffries have amicably discussed Defendant Paul’s refusal to
                       waive formal service. Indeed, on March 18, 2019, attorney Christopher Jeffries indicated to undersigned via email,
                       “I received the request to waive service in the above regarding Mr. Paul. I will let you know if he agrees to waive
                       formal service.” See Ex. 1. On April 4, 2019, Mr. Jeffries indicated, “I have not been authorized on behalf of Mr.
                       Paul to waive formal service in this case.” See Ex. 1. After serving Defendant Paul, on May 27, 2019, undersigned
                       sent Mr. Jeffries itemized expenses in an attempt to resolve this dispute without the need for Court intervention.
                       See Ex. 1. Additionally, on or about June 7, 2019, undersigned spoke with Mr. Jeffries about whether Mr. Paul
                       would waive service. See e.g., Ex. 1, email dated June 10, 2019. Undersigned memorialized the June 7
                       conversation in an email dated June 10, 2019. Id. Mr. Jeffries responded via email on June 10, 2019 by indicating
DOWNS COLLINS, P.A.    he expected to find “closure” on Plaintiff’s request for fees and expenses underlying this Motion, and asked
20 S. Charles Street   whether Plaintiff would wait until June 11, 2019 to file the instant Motion. See. Ex. 1. On June 11, 2019, Mr.
Suite 901
Baltimore, MD 21201    Jeffries indicated, “[y]our understanding of our conversations, as stated in your June 10 email below, is correct. To
O: (410) 462-4529      be clear, I have not been engaged by Mr. Paul and I cannot act on his behalf. I cannot, therefore, resolve the cost of
F: (410) 995-7200      service issue with you at this point”. Ex. 1.
                        Case 1:18-cv-03864-ELH Document 32 Filed 06/11/19 Page 4 of 4




                                                      CERTIFICATE OF SERVICE

                              Undersiged counsel hereby certifies that on this 11th day of June 2019 the foregoing

                       Plaintiff’s Motion for Attorney’s Fees and Expenses was served on all counsel of record via the

                       court’s electronic filing system, and by U.S. mail upon

                              Christopher C. Jeffries, Esq.
                              Kramon & Graham, P.A.
                              One South Street
                              Suite 2600
                              Baltimore, MD 21202

                              Marcos Paul
                              2780 Quacker Court
                              York, PA 17408



                                                              _____/s/_______________________
                                                              Jason G. Downs, Esquire
                                                              Bar No. 29575




DOWNS COLLINS, P.A.
20 S. Charles Street
Suite 901
Baltimore, MD 21201
O: (410) 462-4529
F: (410) 995-7200
